Citation Nr: 0829422	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-07 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from November 1988 through 
August 2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In June 2007, the Board remanded the issues of service 
connection for PTSD and service connection for an acquired 
psychiatric disorder, to include chronic anxiety and 
depression.  In a December 2007 rating decision, the issue of 
entitlement to service connection for adjustment disorder 
with mixed anxiety and depressed mood was granted.  That 
issue is, therefore, no longer before the Board.


FINDINGS OF FACT

There is no competent medical evidence of a current PTSD 
diagnosis that conforms to the requirements of the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., 1994.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 
U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303(a), 3.304(f), 
4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD). Generally, for service connection, 
the claims folder must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury." See Pond v. West, 12 Vet. App. 341, 346 
(1999). In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of 
a current disability and evidence that the disability 
resulted from a disease or injury incurred in or aggravated 
during service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

In this case, the veteran does not meet the first criteria 
for service connection for PTSD. He does not have a diagnosis 
that conforms to the requirements of DSM-IV.  A complete 
review of the veteran's claims folder reveals that he was 
discharged from service in August 2002.  Following service, 
the first indication that the veteran experienced symptoms of 
PTSD came in his wife's July 2003 and September 2003 lay 
statements.  She described symptoms including trouble 
sleeping and withdrawal, and expressed a belief that these 
were symptoms of PTSD.

In a January 2004 VA mental health initial evaluation, the 
veteran described solitude, sleeplessness, unprovoked anger, 
and nightmares regarding experiences during his Persian Gulf 
tour.  In particular, the veteran described an instance when 
he was left with a disabled vehicle near enemy soldiers Saudi 
Arabia for two days before his troop returned, and another 
instance in Bosnia when he was not allowed to carry a weapon.  
He described nightmares regarding these memories.  He also 
reported periodic voices and hallucinations.  He denied being 
actively suicidal at that time.  The nurse practitioner 
conducting the examination described the veteran as 
presenting "with severe depression with active psychotic 
[symptoms]."  She went on to diagnose "PTSD with severe 
depression, psychotic features."

In June 2004, the veteran was afforded a VA mental disorders 
examination.  At that time, the veteran reported being 
treated with olanzapine and Zoloft, but never having 
participated in counseling and never being hospitalized for 
mental health reasons.  During the examination, the veteran 
did not exhibit any inappropriate behavior, but did report 
that he occasionally hears voices calling his name.  The 
examiner noted, however, that this is not an unusual 
experience and is not indicative of a psychotic symptom.  The 
veteran described his depression to the examiner, but denied 
paranoia and delusional thinking, and was noted as without 
psychomotor agitation or retardation.  The veteran reported 
trouble sleeping, but that he does sleep four to five hours 
per night.  He denied any current suicidal or homicidal 
ideation, but past suicidal ideation that did not result in 
any suicide attempt at any time.  The veteran denied panic, 
compulsions or obsessions.  Based upon the details collected 
during this interview, the examiner was unable to diagnose 
any current mental disability.  The examiner specifically 
noted that the veteran did not meet the criteria for any 
mental disorder, particularly PTSD.

Outpatient treatment records following this examination 
reported "PTSD, by history," but did not show a diagnosis 
of PTSD based upon the DSM-IV, as is required for service 
connection.

In November 2007, following the Board's remand, the veteran 
was afforded his most recent VA examination in order to 
reconcile the January 2004 and June 2004 opinions regarding 
the veteran's diagnosis.  The examiner reported on the 
veteran's in-service anxiety and depression, which has since 
been service-connected.  The description of the current 
symptomology was essentially identical to that described in 
the June 2004 report.  The veteran continued on medication 
and was not in counseling or hospitalized.  The examiner 
stated that "there was no evidence of immediate or remote 
difficulties."  The veteran reported "some vague general 
suspiciousness."  The remaining symptomology pertained to 
his depression.  The veteran denied suicidal and homicidal 
ideation.  With regard to PTSD symptomology, the veteran 
reported upsetting memories of observing tank battles in the 
distance while in Iraq, as well as nightmares, but "denied 
any other re-experiencing symptoms from criterion B of 
PTSD."  The examiner diagnosed adjustment disorder with 
mixed anxiety and depressed mood, and stated that the 
"veteran does not meet the criteria for post-traumatic 
stress disorder as he did not endorse any recent re-
experiencing symptoms from criterion B.  In addition, he 
endorsed two avoidance or numbing symptoms from criterion C, 
and the threshold is at least three symptoms."  In other 
words, there was no basis upon which the examiner could 
diagnose PTSD in accordance with DSM-IV.

Although the veteran has given his own opinion that he has 
PTSD that is related to service, the United States Court of 
Appeals for Veterans Claims (Court) has generally held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Because there is no competent medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), the criteria 
for service connection for PTSD under 
38 C.F.R. § 3.303(f) cannot be met. The veteran's claim must 
be denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
on or after May 30, 2008, 38 C.F.R. 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran letters in October 2004 and March 2005 
informing him of what was necessary to establish his claim, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf.  These letters satisfied the 
requirements of 
38 C.F.R. § 3.159(b)(1).  VA also sent letters to the veteran 
in October 2006, October 2007, and April 2008, which 
satisfied the requirements of 
Dingess v. Nicholson, supra, e.g., as to potential downstream 
issues such as disability rating and effective date.  VA's 
duty to notify the veteran was met in this case.

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d). Here, the veteran and his spouse's 
statements, his service medical records, and post-service VA 
treatment records have been associated with the claims 
folder.  The veteran was afforded several VA examinations 
throughout the course of this appeal and the reports are of 
record.  The veteran has not notified VA of any additional 
relevant evidence.  

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


